Citation Nr: 0912847	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-24 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Anchorage, 
Alaska


THE ISSUE

Whether the Veteran is entitled to fee-basis surgical 
placement of an intrathecal pain pump and/or maintenance and 
medication refills for an already implanted intrathecal pain 
pump.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
October 1971.
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the VA Medical Center 
in Anchorage, Alaska, which did not authorize implantation of 
an intrathecal pain pump for the Veteran.

The appellant presented testimony at a personal hearing in 
May 2007 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.


FINDINGS OF FACT

1.  Service connection is in effect for lumbosacral strain 
with L4-L5 disc disease and arachnoiditis, cervical 
arachnoiditis, and thoracic arachnoiditis, for a combined 
disability evaluation of 80 percent.  

2.  In 2003, Medicare authorized surgical placement of an 
intrathecal pain pump; medication to refill the pump and 
maintenance of the pump are also covered by Medicare.

3.  The evidence shows that VA facilities are available, 
either directly or through fee-basis authorization, to 
provide the Veteran pain management services, in the form of 
neuropathic medication, in lieu of an intrathecal pain pump; 
and the Alaska VA Healthcare System facility is 
geographically accessible to the Veteran.  


CONCLUSION OF LAW

The criteria for fee-basis surgical placement of an 
intrathecal pain pump and/or maintenance and medication 
refills for an already implanted pain pump are not met.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.52 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  The VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 
132 (2002).  Similarly, the statute at issue in this matter 
is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses. According 
to 38 C.F.R. § 17.124, the Veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38.   38 C.F.R. § 17.132.

In this case, the Veteran was sent a letter notifying her of 
the information necessary to substantiate her claim as well 
as notifying her of all relevant procedure and appellate 
rights.  The Alaska VA Healthcare System informed the Veteran 
of the bases for denial of the claim, and afforded her the 
opportunity to present information and evidence in support of 
the claim.  Further, as noted, the Veteran was afforded a 
personal hearing in May 2007 before the undersigned Veterans 
Law Judge.  There is no indication that any additional notice 
or development would aid the Veteran in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any 
deficiency of notice or of the duty to assist constitutes 
merely harmless error.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.


Analysis

The Veteran is currently service-connected for lumbosacral 
strain with L4-L5 disc disease and arachnoiditis, cervical 
arachnoiditis, and thoracic arachnoiditis, with a combined 
disability evaluation of 80 percent since April 1985.  During 
her May 2007 personal hearing, the Veteran testified that she 
receives care for such disabilities from a fee-basis pain 
management specialist.   The Veteran reports that due to the 
severity of such disabilities, she has been prescribed 
multiple medications, to include neuropathic and narcotic 
medications.  Despite the fact that she is receiving these 
oral medications through VA, she is currently seeking VA 
authorization for a fee-basis intrathecal pain pump.  
Alternatively, as will be discussed below, the Veteran is 
seeking maintenance and medication refill for an already 
implanted intrathecal pain pump.  The intrathecal pain pump 
delivers small quantities of medications directly to the 
spinal fluid.  

By way of history, in the early 1990's, the Veteran states 
that she underwent two pump trials and was told that she was 
a "pump candidate."  However, at that time, she wanted to 
exhaust all efforts before resorting to the pump because of 
the expense involved.  

In December 2002, the Veteran's fee-basis pain management 
specialist requested through the Alaska VA Healthcare System 
and Regional Office, authorization for implantation of an 
intrathecal pain pump.  The Veteran states that the pump 
makes her pain more manageable.  

In March 2003, the Veteran was approved for referral to VA 
Puget Sound Health Care System in Seattle, Washington, for 
pain management services.  The Veteran testified, however, 
that traveling to Seattle presented a problem on account of 
her multiple disabilities.  

In April 2003, the Veteran presented to the Pain Management 
department at the VA Puget Sound Health Care System via 
teleconference.  Her claim was reviewed by the Chief of 
Staff, and medical management review with specific emphasis 
on use of neuropathic medications and use of multiple 
narcotic medications were recommended.  

Later in the month of April 2003, following Congressional 
inquiry, the Chief of Staff contacted the Veteran's fee-basis 
pain management specialist to discuss the Veteran's pain 
management regimen.  

In April 2003, after discussing the case with the Chief of 
Staff, the Veteran's fee- basis pain management specialist 
agreed to a trial of other neuropathic medications in lieu of 
pain pump implantation.  VA did not authorize the surgical 
placement of the pain pump.  

In September 2003, the Alaska VA Healthcare System received a 
faxed letter from the Veteran in which she disagreed with 
VA's decision to keep her on oral medications in lieu of a 
pain pump.  
  
The Veteran testified that, in September 2003, she learned 
that Medicare would implant the pump, and in November 2003, 
Medicare authorized implantation and the pump was surgically 
implanted.  The Veteran questions how long Medicare will pay 
for the medication refills and for maintenance of the pump.  

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, the VA may 
contract with non-VA facilities for care.  38 U.S.C.A. § 1703 
(West 2002); 38 C.F.R. § 17.52 (2008).

On review of all evidence of record, the Board finds that 
fee-basis surgical placement of an intrathecal pain pump 
and/or maintenance and medication refills for an already 
implanted intrathecal pain pump, is not warranted.  
Significantly, the record does not establish that the Alaska 
VA Healthcare System facility is incapable of furnishing the 
care or services needed by the Veteran.  As noted, the Chief 
of Staff, after consulting with the Veteran's fee-basis pain 
management specialist, determined that VA could furnish the 
necessary care to the Veteran in the form of other 
neuropathic medication, in lieu of an intrathecal pain pump.  
Moreover, the Board notes that there is no indication that 
the Alaska VA Healthcare System is not geographically 
accessible to the Veteran. 

Congress specified that fee-basis treatment can be 
authorized, but only if VA either cannot provide the 
necessary services or the VA facility is geographically 
inaccessible.  38 U.S.C.A. § 1703; see also 38 C.F.R. § 
17.52.  Although it has jurisdiction to review the issue of 
whether the Veteran is eligible for VA care, the Board 
otherwise has no jurisdiction to determine the type of 
medical care the Veteran should receive.  Medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  Typical examples of 
these issues are whether a particular drug should be 
prescribed, whether a specific type of physiotherapy should 
be ordered, and similar judgmental treatment decisions with 
which an attending physician may be faced.  38 C.F.R. 
§ 20.101(b) (2008); Zimick v. West, 11 Vet. App. 45, 48 
(1998).

In summary, the evidence shows that the VA is capable of 
furnishing the care the Veteran requires, by providing her 
with oral medication, and there is no indication that the 
Alaska VA Healthcare System is not geographically accessible 
to her.  The Board is sympathetic to the Veteran's 
assertions, however, the Board is bound by the laws and 
regulations pertinent to this claim.  Whether Medicare will 
continue to authorize the continued use of the pain pump is 
out of VA's control.  Fortunately, however, the Veteran's 
pain is reportedly more manageable given that she already has 
an intrathecal pain pump in place.  

For the above-expressed reasons the Board finds that the 
Veteran is not entitled to fee-basis surgical placement of an 
intrathecal pain pump, nor is she entitled any maintenance or 
medication refills for the pain pump currently implanted.  
Thus, the Board finds that the preponderance of the evidence 
is against the claim.  Consequently, the benefit sought on 
appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


